Title: To James Madison from Tench Coxe, 14 January 1815
From: Coxe, Tench
To: Madison, James


        
          Late Supervisors office U. S. Pennsa. Dist.Jany. 14 1815.
          Sir
        
        I have the honor to respectfully to represent to you, that the Governor of Pennsylvania has been pleased to commit to me, the Clerkship of one of the state courts. This Appointment renders it impracticable for me to finish the business of the old revenue service of the United States. The Mass of what remains relates to the secondary & subordinate officers, who have in most instances disputed the settlements of their accounts, as made by my two immediate predecessors. I request permission therefor to present to you this resignation of the Offices [illegible] duties of the Supervisor and Collector of the Revenue for the city and county of Philadelphia or first Collection district of Penna. under the laws prior to the year 1813. In doing this, I beg leave to offer from a cordial desire to promote the convenience of the Government of the United States to aid the gentleman who shall be charged by them with the final adjustment of these obscure & disputed remains of the old revenues by all the information in my power. I have the honor to remain with perfect respect, Sir, your most faithful & most humble Servt.
        
          Tench Coxe
        
      